EXHIBIT 10.1

 

PROMISSORY NOTE EXTENSION AGREEMENT

 

This Promissory Note Extension Agreement, hereinafter referred to as “Extension
Agreement,” entered into this Twenty third day of January, 2017, by and between
First Priority Tax Solutions INC. hereinafter called “Maker” and Holly1 LLC,
hereinafter called the “Payee”.

 

WHEREAS, Maker and Payee have entered into a Promissory Note dated June 1, 2014
for the amount of Eighty Five Thousand Dollars ($85,000), hereinafter referred
to as the “Note”. The Note had a maturity date of June 1, 2016.

 

WHEREAS, Maker and Payee desire to enter into this Extension Agreement in order
to extend the maturity date of the Note to December 31, 2017.

 

NOW, THEREFORE, it is duly agreed by both Maker and Payee to extend the due date
of the Note to December 31, 2017.

 

All other provisions of the original Note shall prevail unless otherwise
written.

 

IN WITNESS WHEREOF, the undersigned Maker and Payee have duly executed this
Extension Agreement, extending the maturity date of the Note as of the day and
year first written above.

 



 

FIRST PRIORITY TAX SOLUTIONS, INC.

 

By:

/s/ Michael Heitz

 

Michael Heitz, President

 

Holly1 LLC

 

By:

/s/ Rebecca McKinnon

 

 

 

 

 

Rebecca McKinnon

 



 